EXHIBIT 10.1
Execution Version
AMENDMENT NO. 2 TO CREDIT AGREEMENT
AMENDMENT NO. 2 TO CREDIT AGREEMENT (this “Amendment”) dated as of August 29,
2016 to the ABL Credit Agreement dated as of April 15, 2014 (as amended by
Amendment No. 1 to Credit Agreement and as further amended, amended and
restated, supplemented or otherwise modified and in effect from time to time,
the “Credit Agreement”) among Performance Sports Group Ltd. (f/k/a Bauer
Performance Sports Ltd.), the other Credit Parties (as defined therein) from
time to time party thereto, and Bank of America, N.A. as administrative agent
and collateral agent (in such capacities, together with its successors and
assigns in such capacities, the “Administrative Agent”) for the lenders from
time to time party thereto.
W I T N E S S E T H :
WHEREAS, the Credit Parties, the Administrative Agent and the lenders identified
on the signature pages hereto (the “Consenting Lenders”) desire to amend the
Credit Agreement as set forth herein;
NOW THEREFORE, in consideration of the foregoing and the mutual covenants herein
contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties signatory hereto agree
as follows:
SECTION 1.  Defined Terms; References.  This Amendment is a Credit Document. 
This Amendment and the Credit Agreement shall be construed collectively and in
the event that any term, provision or condition of any of such documents is
inconsistent with or contradictory to any term, provision or condition of any
other such document, the terms, provisions and conditions of this Amendment
shall supersede and control the terms, provisions and conditions of the Credit
Agreement.  Unless otherwise specifically defined herein, each term used herein
that is defined in the Credit Agreement has the meaning assigned to such term in
the Credit Agreement.  Each reference to “hereof”, “hereunder”, “herein” and
“hereby” and each other similar reference and each reference to “this Agreement”
and each other similar reference contained in the Credit Agreement, and each
reference to “the Credit Agreement”, “thereunder”, “therein” and “thereof” and
each other similar reference contained in the other Credit Documents, shall,
after this Amendment becomes effective, refer to the Credit Agreement as amended
hereby.
SECTION 2.  Amendments.  Subject to the satisfaction of the conditions precedent
set forth in Section 6 below:

(a) Definition of “Applicable Margin”.  The U.S. Base Rate/Canadian Prime Rate
Loans column and LIBO Rate/CDOR Loans column of the pricing grid included in the
definition of “Applicable Margin” set forth in Section 1.01 of the Credit
Agreement shall be deleted in their entirety and replaced with the following:



U.S. Base
Rate/Canadian
Prime Rate Loans
LIBO Rate/CDOR
Loans
0.50%
1.50%
0.75%
1.75%
1.50%
2.50%




(b) Definition of “LIBO Rate”. The following proviso shall be added to the end
of the definition of “LIBO Rate” set forth in Section 1.01 of the Credit
Agreement:

 

--------------------------------------------------------------------------------

“provided that, in no event shall the LIBO Rate be less than zero”

(c) Definition of “Specified Period”.  The following definition shall be added
to Section 1.01 of the Credit Agreement:

“Specified Period” shall mean the period beginning August 29, 2016 and
continuing through October 28, 2016.

(d) Delivery of Quarterly Financial Statements.  Section 8.01(a) of the Credit
Agreement shall be amended by inserting the following parenthetical immediately
after the words “Within 45 days after the close of each of the first three
quarterly accounting periods in each fiscal year of the Parent” appearing
therein:

“(but by October 28, 2016 solely with respect to the quarterly accounting period
of the Parent ending August 31, 2016)”
and by adding the following sentence at the end of such section:
“Notwithstanding the provisions of Section 10.01 hereof, a failure to deliver
the required financial statements with respect to the quarterly accounting
period of the Parent ending August 31, 2016 by October 28, 2016 shall not be
subject to any cure or grace period.”

(e) Delivery of Annual Financial Statements.  Section 8.01(b) of the Credit
Agreement shall be amended by inserting the following parenthetical immediately
after the words “Within 90 days after the close of each fiscal year of the
Parent” appearing therein:

“(but within 150 days solely with respect to the fiscal year of the Parent
ending May 31, 2016)”
and by adding the following sentence at the end of such section:
“Notwithstanding the provisions of Section 10.01 hereof, a failure to deliver
the required financial statements within 150 days after the close of the fiscal
year of the Parent ending May 31, 2016 shall not be subject to any cure or grace
period.”

(f) Delivery of Forecasts.  Section 8.01(c) of the Credit Agreement shall be
amended by inserting the following parenthetical immediately after the words “No
later than 90 days following the first day of each fiscal year of the Parent”
appearing therein:

“(but no later than 120 days solely with respect to the fiscal year of the
Parent beginning June 1, 2016)”
and by adding the following sentence at the end of such section:
“Notwithstanding the provisions of Section 10.01 hereof, a failure to deliver
the required forecasts no later than 120 days following the first day of the
fiscal year of the Parent beginning June 1, 2016 shall not be subject to any
cure or grace period.”

(g) Communication with Alvarez & Marsal.  The following sentence shall be added
to the end of Section 8.01(j) of the Credit Agreement:

“At any time that the Credit Parties shall have engaged Alvarez & Marsal, LLC or
any replacement or similar financial advisor or consultant, the Credit Parties
shall provide any
 
2

--------------------------------------------------------------------------------

information and reports relating to or arising from such engagement as the
Administrative Agent and the Lenders may reasonably request, and the Credit
Parties shall permit (and, at the reasonable request of the Administrative Agent
and the Lenders, facilitate), direct and unfettered communication between such
financial advisor or consultant and the Administrative Agent and the Lenders
regarding the business of and services being provided to the Credit Parties. 
Notwithstanding the provisions of Section 10.01 hereof, a failure to perform
this covenant shall not be subject to any cure or grace period, but the
Administrative Agent may, in writing and in its sole discretion, make
concessions to assist the Credit Parties with the performance hereof.”

(h) Delivery of Additional Financials and Projections.  The following clause (k)
shall be added to Section 8.01 of the Credit Agreement:

“(k) Notwithstanding the requirements otherwise set forth herein, (i) rolling
thirteen-week cash-flow projections (including projections with respect to
Availability) (1) with an initial delivery no later than September 2, 2016, and
(2) thereafter on a monthly basis, by the last Thursday of each month (or, at
the reasonable request of the Administrative Agent, on a biweekly basis, by
Thursday of every other week), (ii) on a weekly basis, by Thursday of each week,
a comparison of the actual results of the preceding week to the projected
results for such week reflected in the cash flow projections most-recently
delivered pursuant to clause (i), (iii) no later than September 2, 2016, subject
to year-end adjustments and the absence of footnotes, draft unaudited monthly
financial statements for the months ending June 30, 2016 and July 31, 2016, and
(iv) no later than September 30, 2016, (1) monthly projections for the fiscal
year ending on or around May 31, 2017, and (2) subject to year-end adjustments
and the absence of footnotes, draft unaudited financial statements for the
fiscal quarter ending August 31, 2016, in each case, in form reasonably
satisfactory to the Administrative Agent.  Notwithstanding the provisions of
Section 10.01 hereof, a failure to deliver the information as required under
this subsection (k) shall not be subject to any cure or grace period.”

(i) Borrowing Base Certificates.  Section 8.17(a)(ii) of the Credit Agreement
shall be amended by inserting the following sentence before the penultimate
sentence of such section:

“In addition to the monthly Borrowing Base Certificates described above, during
the Specified Period, the Credit Parties shall deliver to the Administrative
Agent weekly Borrowing Base Certificates by Thursday of each week prepared as of
the close of business on Friday of the previous week, which weekly Borrowing
Base Certificates shall include updated amounts of (1) Eligible Accounts, along
with a week-over-week roll-forward of Accounts (to include, without limitation,
information relating to sales, cash and any debit, credit and discount
activity), and (2) ineligible Accounts; provided that, item (2) above is only
required to be updated on a weekly basis to the extent that such amount has
increased or decreased by more than an estimated amount of $2,500,000 since the
most-recently delivered monthly Borrowing Base Certificate.  Notwithstanding the
provisions of Section 10.01 hereof, performance of this covenant shall not be
subject to any cure or grace period.”

(j) Financial Covenant.  Section 9.11(a) of the Credit Agreement shall be
amended by inserting the following language at the beginning of such section:

“Except during the Specified Period,”

(k) Minimum Availability Covenant.  The following Section 9.12 shall be added to
the Credit Agreement:

 
3

--------------------------------------------------------------------------------

“Section 9.12.  Minimum Availability Covenant.  During the Specified Period,
Availability of the Parent and its Restricted Subsidiaries shall not, on any
date, including after giving effect to any proposed Credit Extension, be less
than the greater of (a) 10% of the Line Cap, and (b) $15,000,000.”
SECTION 3.  Additional Agreements.  The parties hereto acknowledge and agree
that upon the effectiveness of this Amendment:

(a) Asset Sales.  Notwithstanding anything to the contrary in Section 9.02 of
the Credit Agreement, during the Specified Period, the Parent will not and will
not permit any of its Restricted Subsidiaries to, convey, sell, lease or
otherwise dispose of all or any part of its property or assets, or enter into
any sale leaseback transactions with any Person, pursuant to clause (b) of
Section 9.02 of the Credit Agreement, other than in the ordinary course of
business;

(b) Liens.  Notwithstanding anything to the contrary in Section 9.01 of the
Credit Agreement, during the Specified Period, the Parent will not and will not
permit any of its Restricted Subsidiaries to, create, incur, assume or suffer to
exist (i) any Lien upon or with respect to any of its property or assets that
would not constitute (or be required to become) Collateral, whether now owned or
hereafter acquired or (ii) any Lien upon or with respect to any Collateral,
whether now owned or hereafter acquired, ranking (A) senior or pari passu with
the Lien on the Collateral securing the Indebtedness under the Credit Agreement
or (B) junior to the Lien on the Collateral securing the Indebtedness under the
Credit Agreement but senior or pari passu with any Lien on the Collateral
securing Obligations (as defined in the Term Loan Credit Agreement), in the case
of clause (i) or (ii) securing any Indebtedness for borrowed money incurred by
the Parent or any Restricted Subsidiary after the effectiveness of this
Amendment including, for the avoidance of doubt, any Indebtedness incurred
pursuant to Incremental Term Loan Commitments (as defined in the Term Loan
Credit Agreement);

(c) Non-Credit Party Indebtedness.  Notwithstanding anything to the contrary in
Section 9.04 of the Credit Agreement, during the Specified Period, the Parent
will not permit any of its Restricted Subsidiaries that are not Credit Parties
to, contract, create, incur, assume or suffer to exist any Indebtedness for
borrowed money, other than in the ordinary course of business; and

(d) Periodic Updates.  As and when appropriate and available (but not less than
weekly, commencing on September 9, 2016), and in any event subject to
confidentiality and privilege considerations, the Parent will provide the
Administrative Agent with updates on the internal investigation by the Parent’s
Audit Committee referenced in the Parent’s press release and Form 8-K filing
dated August 15, 2016.

SECTION 4.  Acknowledgment of Cash Dominion.  The parties hereto acknowledge and
agree that upon the effectiveness of this Amendment and during the Specified
Period, the Administrative Agent shall and shall be authorized to take steps to
exercise control rights over the Collection Accounts and Concentration Accounts
of the Credit Parties in accordance with the Credit Agreement and the other
Credit Documents as if a Liquidity Event has occurred and is continuing,
including, but not limited to, sending Liquidity Notices to any bank or other
depository at which any such account of the Credit Parties is maintained;
provided that the Company may maintain up to $7,500,000 in cash not subject to
dominion in an account established with the Administrative Agent.  Each Credit
Party hereby agrees to use commercially reasonable efforts to cooperate and
assist with the Administrative Agent’s exercise of rights described in this
section.
 
4

--------------------------------------------------------------------------------

SECTION 5.  Representations and Warranties.  Each Credit Party hereby represents
and warrants that each of the representations and warranties made by any Credit
Party set forth in Article 7 of the Credit Agreement or in any other Credit
Document are true and correct in all material respects (without duplication of
any materiality standard set forth in any such representation or warranty) on
and as of the date hereof, except to the extent such representations and
warranties expressly relate to an earlier date, in which case such
representations and warranties were true and correct in all material respects as
of such date (without duplication of any materiality standard set forth in any
such representation or warranty).
SECTION 6.  Conditions Precedent.  The amendments to the Credit Agreement set
forth in Section 2 hereof and the additional agreements set forth in Section 3
hereof shall become effective, as of the date hereof, upon satisfaction of the
following conditions precedent:
(a)    The Credit Parties shall have delivered to the Administrative Agent
counterparts of this Amendment executed by the Credit Parties;
(b)    The Credit Parties shall have paid to the Administrative Agent, for the
pro rata account of the Consenting Lenders, an amendment fee in an aggregate
amount equal to 0.10% of the Commitments on the date hereof of the Consenting
Lenders, which shall be fully earned on the date hereof;
(c)    The Credit Parties shall have delivered to the Administrative Agent a
fully-executed amendment to the Term Loan Credit Agreement, in form and
substance satisfactory to the Administrative Agent;
(d)    The Credit Parties shall have paid to the Administrative Agent all
reasonable and documented out-of-pocket fees, costs and expenses owing to the
Administrative Agent and its counsel and invoiced on or prior to the date
hereof, including, without limitation, the fees and expenses of Choate, Hall &
Stewart LLP, counsel to the Administrative Agent;
(e)    The Consenting Lenders constituting the Required Lenders shall have
indicated their consent and agreement by executing this Amendment; and
(f)    After giving effect to this Amendment, no Default or Event of Default
shall have occurred and be continuing.
SECTION 7.  Effect on Credit Documents.  The Credit Agreement (as amended
hereby) and the other Credit Documents (as amended on the date hereof) shall be
and remain in full force and effect in accordance with their terms and hereby
are ratified and confirmed in all respects.  Except as expressly set forth
herein or in any amendment to any other Credit Document executed or delivered on
the date hereof, the execution, delivery, and performance of this Amendment
shall not operate as a waiver or an amendment of any right, power, or remedy of
the Administrative Agent or any Lender under the Credit Agreement or any other
Credit Document, as in effect prior to the date hereof.  Each Credit Party
hereby ratifies and confirms in all respects all of its obligations under the
Credit Agreement (as amended hereby) and the other Credit Documents to which it
is a party.
SECTION 8.  No Novation; Entire Agreement.  This Amendment evidences solely the
amendment of the terms and provisions of the obligations of Credit Parties under
the Credit Documents and is not a novation or discharge thereof.  There are no
other understandings, express or implied, among Credit Parties, the
Administrative Agent and the Lenders regarding the subject matter hereof or
thereof.
SECTION 9.  Ratification of Obligations, Etc. Each Credit Party hereby ratifies
and confirms all of its Obligations to the Administrative Agent and the Lenders
and other Secured Creditors, including, without limitation, the Loans, and each
Credit Party hereby affirms its absolute and unconditional
 
5

--------------------------------------------------------------------------------

promise to pay to the Lenders the Loans, the other Obligations, and all other
amounts due under the Credit Documents. Each Credit Party hereby confirms that
the Obligations are and remain secured pursuant to the Credit Documents and
pursuant to all other instruments and documents executed and delivered by the
Credit Parties as security for the Obligations.  In furtherance of the
foregoing, each of the Credit Parties hereby reaffirms the security interests of
the Administrative Agent and the other Secured Creditors in the Collateral.
SECTION 10.   Release of Claims, Etc.  Each Credit Party, for itself and on
behalf of any of its Subsidiaries, hereby agrees that (a) no Credit Party has
any claim or cause of action against the Administrative Agent, any Lender or any
other Secured Creditor (or any of their respective directors, officers,
employees, agents assignees, participants, funding sources, predecessors,
attorneys, Affiliates and Related Parties) (each individually, an “Released
Party” and collectively, the “Released Parties”) under, in connection with, or
related to, the Credit Documents; (b) no Credit Party has any offset right,
counterclaim or defense of any kind against any of its respective Obligations,
obligations, indebtedness or liabilities to Released Parties under, in
connection with, or related to, the Credit Documents; and (c) each Released
Party has heretofore properly performed and satisfied in a timely manner all of
its obligations to the Credit Parties under, in connection with, or related to,
the Credit Documents.  Each Credit Party wishes to eliminate any possibility
that any past conditions, acts, omissions, events, circumstances or matters
would impair or otherwise adversely affect any Released Party’s rights,
interests, contracts, collateral security or remedies under, in connection with,
or related to, the Credit Documents.  Therefore, each Credit Party
unconditionally releases, waives and forever discharges (x) any and all
liabilities, obligations, duties, promises or indebtedness of any kind of any
Released Party to any Credit Party and (y) all claims, offsets, causes of
action, suits or defenses of any kind whatsoever (if any), whether arising at
law or in equity, whether known or unknown, which any Credit Party might
otherwise have against the Administrative Agent or any of the other Released
Parties, in either case under clause (x) or (y), on account of any past or
presently existing condition, act, omission, event, contract, liability,
obligation, indebtedness, claim, cause of action, defense, circumstance or
matter of any kind under, in connection with, or related to, the Credit
Documents.
SECTION 11.  Governing Law.  This Amendment shall be governed by and construed
in accordance with the laws of the State of New York, without regard to
conflicts of laws principles, but including Section 5-1401 of the New York
General Obligations Law.
SECTION 12.  Counterparts; Facsimile Transmission.  This Amendment may be signed
in any number of counterparts, each of which shall be an original, with the same
effect as if the signatures thereto and hereto were upon the same instrument. 
Delivery of an executed counterpart of a signature page to this Amendment by
facsimile, pdf or electronic signature shall be as effective as delivery of a
manually executed counterpart of this Amendment.
[Remainder of page intentionally left blank]
 
6

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.

CREDIT PARTIES: 
PERFORMANCE SPORTS GROUP LTD.
 
BAUER HOCKEY CORP.
BAUER HOCKEY, INC.
PERFORMANCE LACROSSE GROUP CORP.
PERFORMANCE LACROSSE GROUP INC.
BAUER PERFORMANCE SPORTS
            UNIFORMS CORP.
BAUER PERFORMANCE SPORTS
            UNIFORMS INC.
BPS DIAMOND SPORTS CORP.
BPS DIAMOND SPORTS INC.
EASTON BASEBALL / SOFTBALL CORP.
EASTON BASEBALL / SOFTBALL INC.
BPS US HOLDINGS INC.
KBAU HOLDINGS CANADA, INC.
MISSION ITECH HOCKEY, INC.
BPS CANADA INTERMEDIATE CORP.
BAUER HOCKEY RETAIL INC.
BAUER HOCKEY RETAIL CORP.
                 
 
By:
/s/ Mark J. Vendetti
    Name:
Mark J. Vendetti
    Title: 
Executive Vice President, Chief Financial Officer and Treasurer
         

 
[Signature Page to Amendment No. 2 to ABL Credit Agreement]
 

--------------------------------------------------------------------------------

  BANK OF AMERICA, N.A.,
as Administrative Agent and Collateral Agent                  
 
By:
/s/ Gregory A. Kress
    Name: 
Gregory A. Kress
    Title: 
Senior Vice President
         

 

 
[Signature Page to Amendment No. 2 to ABL Credit Agreement]
 

--------------------------------------------------------------------------------

  BANK OF AMERICA, N.A. (acting through its Canada Branch),
as a Canadian Revolving Lender                  
 
By:
/s/ Sylwia Durkiewicz
    Name: 
Sylwia Durkiewicz
    Title: 
Vice President
         

 

 
[Signature Page to Amendment No. 2 to ABL Credit Agreement]
 

--------------------------------------------------------------------------------

  FIFTH THIRD BANK,
as a Lender                  
 
By:
/s/ David M. Redden
    Name: 
David M. Redden
    Title: 
Vice President
         

 

 
[Signature Page to Amendment No. 2 to ABL Credit Agreement]
 

--------------------------------------------------------------------------------

  FIFTH THIRD BANK (acting through its Canada Branch),
as a Lender                  
 
By:
/s/ Mauro Spagnolo
    Name: 
Mauro Spagnolo
    Title: 
Managing Director & Principal Officer
            By:          Name:        Title:      

 

 
[Signature Page to Amendment No. 2 to ABL Credit Agreement]

--------------------------------------------------------------------------------

  JPMORGAN CHASE BANK, N.A.,
as a Lender                  
 
By:
/s/ Thomas G. Williams
    Name: 
Thomas G. Williams
    Title: 
Authorized Officer
 

 
 

 
[Signature Page to Amendment No. 2 to ABL Credit Agreement]
 

--------------------------------------------------------------------------------

  ROYAL BANK OF CANADA,
as a Lender                  
 
By:
/s/ Chris Cowan
    Name: 
Chris Cowan
    Title: 
Authorized Signatory
 

 
 

 
[Signature Page to Amendment No. 2 to ABL Credit Agreement]
 

--------------------------------------------------------------------------------

  WELLS FARGO BANK, NATIONAL ASSOCIATION,
as a Lender                  
 
By:
/s/ Harold Lim
    Name: 
Harold Lim
    Title: 
Vice President
 

 
 

 
[Signature Page to Amendment No. 2 to ABL Credit Agreement]
 

--------------------------------------------------------------------------------

  WELLS FARGO CAPITAL FINANCE CORPORATION CANADA,
as a Lender                  
 
By:
/s/ David G. Phillips
    Name: 
David G. Phillips
    Title: 
Senior Vice President, Credit Officer,
Canada
 

 
 

 
[Signature Page to Amendment No. 2 to ABL Credit Agreement]

--------------------------------------------------------------------------------